Case 1:21-cv-23347-DPG Document 1 Entered on FLSD Docket 09/16/2021 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CASE NO.::

Miguel Faura

Plaintiff,
v.
TPH HOLDINGS FLORIDA LLC d/b/a
THE PARTS HOUSE

Defendant.

/
COMPLAINT

Ra

COMES NOW, Plaintiff, Miguel Faura (hereafter referred to as “Plaintiff’”), by anc
through his undersigned counsel, and hereby sues Defendant, TPH HOLDINGS FLORIDA LLC
d/b/a THE PART HOUSE. (hereafter referred to as “Defendant”) and as grounds alleges:

JURISDICTIONAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interest, costs, and

attorney’s fees for willful violations of the American with Disabilities Act of 1990, 42

U.S.C. Sec. 1211, et seq. (“ADA”) and the Florida Civil Rights Act of 1992, Florida

Statutes, Chapter 760, et seq. (“FCRA”), to redress injuries resulting from Defendant’s

unlawful, disability-based discriminatory of and retaliation against Plaintiff.

PARTIES
2. Plaintiff, Miguel Faura, is an adult, male resident of Miami-Dade County, Florida.
3. Defendant TPH HOLDINGS FLORIDA LLC., d/b/a THE PART HOUSE is a foreign
limited liability company authorized to conduct business in the State of Florida and in

Miami-Dade County, Florida.

 
Case 1:21-cv-23347-DPG Document 1 Entered on FLSD Docket 09/16/2021 Page 2 of 9

4. Defendant was a “person” and/or “employer” pursuant to Florida Civil Rights Act of 1992,
Fla. Stat. Sec. 760.01, et seq. since it employs fifteen or more employees for the applicable
statutory period; and it is subject to employment discrimination provisions of the applicable
statute, the FCRA.

5. At all times material hereto Defendant was an “employer” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760.01, et seq.

6. At all times material hereto Plaintiff was an “employee” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760.01, et seq.

7. At all times material hereto, Plaintiff is an “employee” within the meaning of the ADA 42
U.S.C. Sec. 1211, et seq.

8. At all times material hereto, Defendant is an “employer” within the meaning of the ADA
42 U.S.C. Sec. 1211, et seq.

JURISDICTION AND VENUE

9. This Honorable Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. §§131,
1343, and 1367.

10. Venue is proper because the events/employment practices alleged in this Complaint to be
unlawful were committed in Miami-Dade County, within jurisdiction of this Honorable
Court.

11. Plaintiff filed a charge of discrimination against Defendant with the Equal Opportunity
Commission (hereafter referred to as “EEOC’”) and the Florida Commission on Human
Relations (hereafter referred to as “FCHR”).

12. Plaintiff files this complaint within 90 days after receiving a Notice of Right to Sue from

the EEOC.

 
Case 1:21-cv-23347-DPG Document1 Entered on FLSD Docket 09/16/2021 Page 3 of 9

13. All conditions precedent for the filing of this action before this Honorable Court have been
previously met, including the exhaustion of all pertinent administrative procedures and
remedies.

FACTUAL ALLEGATIONS

14. On or around, October 25th, 2018, the Plaintiff was hired by the Defendant as a driver.

15. On or around, February 15th, the Plaintiff was diagnosed with prostate cancer and
immediately informed the Defendant by informing the Defendant’s operations manager,
Juan Ramirez. Juan Ramirez expressed concern for the Plaintiffs health.

16. The Plaintiff also disclosed his diagnosis to Monica Rudas, who is the direct supervisor
for the Defendant and Albert Montaner, who was general manager for the Defendant.

17. On or around July 2nd, 2020, the Plaintiff was examined and treated by Dr. Michael

Rogoff at Mount Sanai Hospital for prostate cancer.

 

18. On or around July 13th, 2020, the Plaintiff was cleared to work by Dr. Michael Rogoff,
and able to complete his full duties, and lift up to 50 pounds.

19. On or around September 9th, 2020, the Plaintiff was out to deliver products in the North
Miami area when on the way back from the delivery, the Plaintiff had a strong stomach
colic, and stopped at a Publix located on 12855 NE 6th Ave, North Miami, FL, to use the
bathroom.

20. Upon return to the office in Miami from the delivery, Juan Ramirez spoke to the Plaintiff
and said the central office of the Defendant located in Jacksonville tracks about ea ch
vehicle and detected the Plaintiff's route deviation. Juan Ramirez told the Plaintiff this

situation would not be tolerated and then terminated the Plaintiff. The Plaintiff protested

 
Case 1:21-cv-23347-DPG Document 1 Entered on FLSD Docket 09/16/2021 Page 4 of 9

by saying the Plaintiff's medical condition caused the route deviation; however, the
Defendant proceeded with terminating the Plaintiff regardless.
21. Asa result of Defendant’s discriminatory treatment of Plaintiff based on his disability,
Plaintiff has suffered damaged and was forced to retain undersigned counsel

COUNT I
DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

22. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-22 above as
is set out in full herein.

23. Plaintiff is a member of a protected class under the ADA.

24. By the conduct described above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiffs disability and subjected Plaintiff to disability-based animosity.

25. Such discrimination was based upon the Plaintiff’s disability in that the Plaintiff would not
have been the object of discrimination but for the fact of her medical condition.

26. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination

on the basis of Plaintiffs disability was unlawful but acted in reckless disregard of the law.

 

27. At all times material hereto, the employees exhibiting discriminatory conduct towards the
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
employment with the Defendant.

28. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

actions.

 
Case 1:21-cv-23347-DPG Document 1 Entered on FLSD Docket 09/16/2021 Page 5 of 9

29. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

30. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights
under federal law.

31. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law, to punish the Defendant for its actions and to deter it, and others, from such
action in the future.

32. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable
Court grants relief.

33. The American with Disabilities Act, 42 U.S.C. Sec. 12101, et seq., prohibits employers

from discriminating against qualified individuals because of a disability “in regard to job

 

application procedures, the hiring, advancement, or discharge or employees, employee
compensation, job training, and other terms, conditions, and privileges of employment.”
42 U.S.C. Sec. 12112.
34. Plaintiff was fully qualified to be employed by Defendant and could perform all the
essential function of the position held with Defendant.

35. Defendant is a covered employer to which the ADA applies.

 
Case 1:21-cv-23347-DPG Document 1 Entered on FLSD Docket 09/16/2021 Page 6 of 9

36.

37.

38

Defendant constructively discharged Plaintiff from employment because of Plaintiff's

disability.

Defendant made no individualized assessment to determine whether Plaintiff could

perform the essential functions of the job and be employed by Defendant, or whether a

reasonable accommodation would enable her to be employed by Defendant, as r

under the ADA.

equired

. Defendant’s constructive discharge of Plaintiff on the basis of her disability and

Defendant’s failure to make an individualized assessment to determine whether Plaintiff

could be employed or whether a reasonable accommodation would enable he

employed by Defendant violated the ADA.

r to be

39. As a result of Defendant’s actions, Plaintiff has suffered and will continue to suffer both

economic and non-economic harm.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a.

Adjudge and decree the Defendant has violated the ADA, and has willfully, intent
and with reckless disregard for Plaintiff's rights;

Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, b
adjustment, and prejudgment interest at amounts to be proved at trial for the u
employment practices described herein;

Enter an award against Defendant and award Plaintiff compensatory damages for
anguish, personal suffering, and loss of enjoyment of life;

Award Plaintiff the costs of this action, together with reasonable attorney’s fees; ar
Grant Plaintiff such additional relief as the Court deems just and proper un

circumstances.

ionally,

enefits’

nlawful

mental

ad

der the

 
Case 1:21-cv-23347-DPG Document 1 Entered on FLSD Docket 09/16/2021 Page 7 of 9

COUNT II
DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA

40. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-22 above as
is set out in full herein.
41. Plaintiff is a member of a protected class under the FCRA.
42. By the conduct described above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiff's disability and subjected the Plaintiff to disability-based animosity.
43. Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would not
have been the object of discrimination but for the fact that Plaintiff suffered a work-related
injury/medical condition.
44. Defendant’s conduct complained of herein is willful and in disregard of Plaintiff’s
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiffs disability was unlawful but acted in reckless disregard of the law.
45. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’ s
employment with the Defendant.
46. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.
47. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.
48. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

representatives, and the Defendant’s failure to make prompt remedial action to prevent

 
Case 1:21-cv-23347-DPG Document1 Entered on FLSD Docket 09/16/2021 Page 8 of 9

continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

under federal law.

49. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

with malice and reckless indifference to the Plaintiff's statutorily protected rights, thus

entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

to federal law to punish the Defendant for its actions and to deter it, and others from such

action in the future.

50. Defendant constructively discharged Plaintiff from employment because of Plaintiff's

disability.

51. Defendant’s constructive discharge of Plaintiff on the basis of her disability and

Defendant’s failure to make an individualized assessment to determine whether Plaintiff

could be employed or whether a reasonable accommodation would enable her to be

employed by Defendant violated the FCRA.

52. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

damages as a result of Defendant’s discriminatory practices unless and until this Honorable
Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’

adjustment, and pre-judgment interest at amounts to be provided at trial for the

unlawful employment practices described herein;

 
Case 1:21-cv-23347-DPG Document1 Entered on FLSD Docket 09/16/2021 Pa

ge 9of9

c. Enter an award against Defendant and award Plaintiff compensatory damages for

mental anguish, personal suffering, and loss of enjoyment of life;

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Respectfully submitted

GALLARDO LAW OFFICE,
8492 SW 8" Street

Miami, Florida 33144
Telephone: (305) 261-7000
Facsimile: (305) 261-0088

 
  

By:
Elvis J. Adan, Esq.
Fla. Bar No.: 24223

P.A.

 
